 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.35

2016 SUPPLEMENTAL FUNDING SUPPORT LOAN AGREEMENT

This 2016 Supplemental Funding Support Loan Agreement (the “Agreement”) is
entered into and made effective as of December 16, 2016 (the “Effective Date”),
by and between, on the one hand, Portola Pharmaceuticals, Inc., a Delaware
corporation, having an address of 270 East Grand Avenue, Suite 22, South San
Francisco, CA 94080 (“Portola”), and on the other hand, Bristol-Myers Squibb
Company, a Delaware corporation, having an address of 345 Park Avenue, New York,
NY 10154 (“BMS”), and Pfizer Inc., a Delaware corporation, having an address of
235 East 42nd Street, New York, NY 10017 (“Pfizer”).  Each of Portola, BMS and
Pfizer are referred to individually as a “Party” and collectively as the
“Parties”.

RECITALS

Whereas, BMS and Pfizer are developing and commercializing Apixaban, a Factor Xa
inhibitor pursuant to that certain Amended and Restated Co-Development and
Co-Promotion Agreement (Apixaban), dated as of December 2, 2010, as amended (the
“BMS/Pfizer License Agreement”);

Whereas, Portola is developing a proprietary compound, Andexanet Alfa, as a
Factor Xa inhibitor antidote, as it relates to clinical situations (including
serious bleeding) that require urgent reversal of the anticoagulant effects of
Factor Xa inhibitors, including Apixaban;

Whereas, Portola, BMS and Pfizer are collaborating on the development of
Andexanet Alfa as an antidote to Apixaban pursuant to that certain Clinical
Collaboration Agreement, dated January 10, 2014, as amended (the “2014 CCA”),
and Portola has also granted BMS and Pfizer the exclusive license to develop,
register, import and commercialize Andexanet Alfa in Japan under that certain
Collaboration and License Agreement, dated February 1, 2016 (the “Japan
License”); and

Whereas, Portola desires to obtain from BMS and Pfizer, and BMS and Pfizer
desire to provide Portola with, additional funding in the form of a loan to
support the further development of Andexanet Alfa, on the terms and conditions
set forth herein.  

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants herein contained, the receipt and sufficiency which are hereby
acknowledged, the Parties hereby agree as follows.

1

--------------------------------------------------------------------------------

 

Article 1
DEFINITIONS

Unless the context otherwise requires, the terms in this Agreement with initial
letters capitalized, shall have the meanings set forth below.

1.1 “Additional Obligations” has the meaning set forth in Section 3.2.

1.2 “Affected Party” has the meaning set forth in Section 4.3.

1.3 “Affiliate” means, with respect to a Party, any Person that controls, is
controlled by, or is under common control with that Party.  For the purpose of
this definition, “control” means, (a) direct or indirect, ownership of fifty
percent (50%) or more of the shares of stock entitled to vote for the election
of directors, in the case of a corporation, or fifty percent (50%) or more of
the equity interest, in the case of any other type of legal entity, or (b) any
other arrangement whereby the entity or person controls or has the right to
control the board of directors or equivalent governing body of a corporation or
other entity, or the ability to cause the direction of the management or
policies of a corporation or other entity.

1.4 “Agreement” has the meaning set forth in the preamble.

1.5 “Andexanet Alfa” means the Factor Xa inhibitor antidote being developed by
Portola.  Andexanet Alfa is the proposed International Nonproprietary Name for
such compound.

1.6 “Apixaban” means the Factor Xa inhibitor being developed and commercialized
by BMS and Pfizer.

1.7 “Applicable Laws” means the applicable provisions of any and all national,
supranational, regional, state and local laws, treaties, statutes, rules,
regulations, administrative codes, guidance, ordinances, judgments, decrees,
directives, injunctions, orders, permits of or from any court, arbitrator,
Regulatory Authority or governmental agency or authority having jurisdiction
over or related to the subject item.

1.8 “BLA” mean a Biologics License Application, for which Regulatory Approval by
the FDA is required to market Andexanet Alfa as an antidote to Apixaban in the
U.S.

1.9 “BMS” has the meaning set forth in the preamble.

1.10 “BMS/Pfizer License Agreement” has the meaning set forth in the Recitals.

1.11 “Board of Directors” means the board of directors of Portola.

1.12 “Borrowing Date” has the meaning set forth in Section 2.4.

1.13 “Changing Party” has the meaning set forth in Section 4.3.

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

1.14 “Complete Response Letter” or “CRL” means the BLA Complete Response Letter
addressed by the FDA to Portola regarding Andexanet Alfa dated August 17, 2016.

1.15 “Confidential Information” has the meaning set forth in Section 5.1.

1.16 “E-Room Individuals” has the meaning set forth in Section 3.2(a).

1.17 “Effective Date” has the meaning set forth in the preamble.

1.18 “EMA” means the European Medicines Agency or any successor entity thereto.

1.19 “EU” means the European Union.

1.20 “Excess Tax” has the meaning set forth in Section 4.3.

1.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

1.22 “Expanded Access,” sometimes called “compassionate use,” means use of an
investigational drug outside of a clinical trial to treat a patient with a
serious or immediately life-threatening disease or condition who has no
comparable or satisfactory alternative treatment options.

1.23 “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services, including the Export Administration Act
of 1979, 24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et.
seq., the Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended).

1.24 “Failure” has the meaning set forth in Section 3.3(b).

1.25 “FCPA” means the U.S. Foreign Corrupt Practices Act of 1977 (15 U.S.C.
Section 78dd-1, et. seq.), as amended.

1.26 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.27 “FDA Communication Plan” has the meaning set forth in Section 3.2(a).

1.28 “Japan License” has the meaning set forth in the Recitals.

1.29 “Loan” has the meaning set forth in Section 2.1.

1.30 “Loan Amount” has the meaning set forth in Section 2.1.

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

1.31 “Net Sales” means the gross amounts billed for sales of Andexanet Alfa by
Portola, its Affiliates, licensees and sublicensees to unrelated Third Parties,
less the following deductions to the extent included in the gross sales price
and actually allowed and taken with respect to such sales:  

(a) normal and customary trade and quantity cash discounts actually allowed and
properly taken directly with respect to sales of Andexanet Alfa;

(b) credits or allowances given or made for rejection or return of previously
sold Andexanet Alfa or for retroactive price reductions and billing errors;

(c) rebates and chargeback payments granted to managed health care
organizations, pharmacy benefit managers (or equivalents thereof), national,
state/provincial, local, and other governments, their agencies and purchasers
and reimbursers, or to trade customers;

(d) costs of freight, insurance, and other usual and customary charges for the
delivery of Andexanet Alfa; and

(e) taxes, duties or other governmental charges (including any tax such as a
value added or similar tax, other than any taxes based on income) levied on the
sale of Andexanet Alfa.

Such amounts shall be determined in accordance with U.S. generally accepted
accounting principles, consistently applied, and in no event will any particular
amount identified above be deducted more than once in calculating Net Sales.

Notwithstanding the foregoing, Net Sales shall not include amounts (whether
actually existing or deemed to exist for purposes of calculation) for Andexanet
Alfa distributed at or below cost for use in clinical trials or for promotional
purposes.  Sales of Andexanet Alfa among Portola, its Affiliates, licensees and
sublicensees for resale shall be excluded from the computation of Net Sales, but
the subsequent resale of such Product to unrelated Third Parties shall be
included within the computation of Net Sales.

1.32 “Operating Plan and Budget” has the meaning set forth in Section 2.2(a).

1.33 “Party” has the meaning set forth in the preamble.

1.34 “Permitted Security Interest” has the meaning set forth in Section 4.1(b).

1.35 “Person” means any individual, partnership, limited liability company,
firm, corporation, association, trust, unincorporated organization or other
entity.

1.36 “Pfizer” has the meaning set forth in the preamble.

1.37 “Portola” has the meaning set forth in the preamble.

4

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

1.38 “Portola Change of Control” means (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Exchange Act and the rules of the SEC thereunder as
in effect on the date hereof), of equity interests representing fifty percent
(50%) or more of the aggregate ordinary voting power represented by the issued
and outstanding equity interests of Portola; (b) occupation of a majority of the
seats (other than vacant seats) on the Board of Directors by Persons who were
neither (i) nominated by the Board of Directors nor (ii) appointed by directors
so nominated, or (c) Portola consolidates with, merges into, or sells,
transfers, leases or otherwise disposes of all or substantially all of its
assets to another Person in a transaction or series of transactions, in each
case in this sub clause (c), without the prior written consent of each of BMS
and Pfizer; provided, that, a Portola Change of Control shall not include any
reincorporation, merger or consolidation effected exclusively for the purpose of
changing the domicile of Portola to another jurisdiction.  

1.39 “Promissory Note” has the meaning set forth in Section 4.1(b).

1.40 “Regulatory Approval” means, with respect to a pharmaceutical product, all
approvals, registrations, licenses or authorizations from the relevant
Regulatory Authority in a country or jurisdiction that are necessary for the
initial commercial sale of such pharmaceutical product in such country or
jurisdiction.  For the avoidance of doubt, (a) a “Complete Response Letter” or a
notice of approvability or an approvable letter from such a Regulatory Authority
shall not be deemed a Regulatory Approval; (b) approval for the commercial sale
of a pharmaceutical product under an accelerated regulatory pathway, such as
accelerated approval by the FDA or approval under exceptional circumstances by
the EMA, shall be deemed a Regulatory Approval; and (c) approval for Expanded
Access shall not be deemed a Regulatory Approval.

1.41 “Regulatory Authority” means any applicable government regulatory agency or
authority responsible for granting approval, registration, license or
authorization for pharmaceutical products for marketing or sale, including the
FDA, EMA and any corresponding national or regional regulatory authorities.

1.42 “Repayment Amount” has the meaning set forth in Section 4.1(a).

1.43 “SEC” means the United States Securities and Exchange Commission.

1.44 “Tax Event” has the meaning set forth in Section 4.3.

1.45 “Third Party” means any Person other than a Party or an Affiliate of a
Party; provided, that, Portola’s licensees and sublicensees shall be deemed to
be Third Parties.

1.46 “United States” or “U.S.” means the United States of America, including its
territories and possessions.

1.47 “2014 CCA” has the meaning set forth in the Recitals.

5

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

1.48 Interpretation. In this Agreement, unless otherwise specified or unless the
context otherwise requires:

(a) “includes” and “including” shall mean respectively includes and including
without limitation; “or” is used in the inclusive sense (i.e., “and/or”); “will”
shall mean “shall”; references to “dollars” or “$” shall mean U.S. dollars;
“annual” refers to a calendar year; “quarterly” refers to a calendar quarter;

(b) words denoting the singular shall include the plural and vice versa and
words denoting any gender shall include all genders;

(c) words such as “herein”, “hereof”, and “hereunder” refer to this Agreement as
a whole and not merely to the particular provision in which such words appear;

(d) any reference to any laws or regulations refers to such laws or regulations
as from time to time enacted, repealed or amended;

(e) the Exhibits and other attachments form part of the operative provision of
this Agreement and references to this Agreement shall include references to the
Exhibits and attachments.

Article 2
LOAN

2.1 Payment to Portola.  Subject to Section 2.4 hereof, within thirty (30) days
following the Effective Date, each of BMS and Pfizer shall pay to Portola
twenty-five million dollars (US $25,000,000) (the “Loan Amount”) for a total of
fifty million dollars ($50,000,000) (the “Loan”).  For clarity, the Loan is in
addition to the payments due to Portola under the 2014 CCA and the Japan
License.  The commitment of each of BMS and Pfizer with respect to the Loan is
several, not joint, and limited to the amount of the Loan Amount.

2.2 Plan and Budget; Use of the Loan.

(a) Portola shall apply the Loan to the development of Andexanet Alfa in
accordance with an operating plan and budget (the “Operating Plan and Budget”)
provided by Portola to BMS and Pfizer, which shall include Portola’s estimated
quarterly budget for the use of the Loan in the development of Andexanet Alfa
through December 31, 2018.  As of the Effective Date, the Parties have agreed on
the initial Operating Plan and Budget, attached hereto as Exhibit A.  On a
quarterly basis, Portola shall update the Operating Plan and Budget and provide
such updates to BMS and Pfizer for review and comment until the receipt of
Regulatory Approval of Andexanet Alfa as a reversal agent for Apixaban by both
the FDA and EMA (even if such approvals occur after December 31, 2018).  In each
update, Portola shall identify and explain any material modifications to the
previous Operating Plan and Budget.  Portola shall consider in good faith any
comments provided by BMS and Pfizer regarding such modifications; [*].  

6

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

(b) Without limiting the foregoing, the Parties agree that the Loan shall be
allocated to the following categories of development activities needed for
Regulatory Approval of Andexanet Alfa by the FDA and/or the EMA:

(i) analytical support, including (A) [*] or, (B) [*];

(ii) clinical studies, including [*] studies required to obtain Regulatory
Approval of Andexanet Alfa (e.g., [*] if required [*] Regulatory Approval); and

(iii) manufacturing support, including [*] required to obtain Regulatory
Approval for Andexanet and reasonable launch supply.

(c) Portola shall keep BMS and Pfizer reasonably informed on the progress and
results of the development of Andexanet Alfa, including (i) the use of the Loan,
and (ii) timely communication by Portola to BMS and Pfizer of any regulatory
feedback or requests for information.  Portola shall provide such further
information as may be reasonably requested by BMS and Pfizer related to the
development of Andexanet Alfa (including manufacturing and clinical data but
excluding commercial information other than supply forecasts).   Portola shall
be deemed to have satisfied its obligation with respect to the use of the Loan
after it has spent the Loan on the development of Andexanet Alfa after the
Effective Date in accordance with this Section 2.2, but Portola shall continue
to report to BMS and Pfizer on the development of Andexanet Alfa through the
receipt of Regulatory Approval of Andexanet Alfa as a reversal agent for
Apixaban by both the FDA and EMA even if it has used up all of the Loan before
such date.

2.3 Priority of Regulatory Approval.  The Parties acknowledge that Portola
intends to develop Andexanet Alfa as a universal reversal agent for all
commercially available Factor Xa inhibitors.  However, Portola agrees that
Portola shall seek the initial Regulatory Approval of Andexanet Alfa as a
reversal agent [*] and Portola shall not delay the filing for such Regulatory
Approval [*].  

2.4 Obligation to Lend.   The obligation of BMS and Pfizer to lend to Portola
the Loan shall be subject to the satisfaction (or waiver by BMS and Pfizer) of
the following conditions (and the date on which the Loan is made (the “Borrowing
Date”) shall be a date following the date on which such conditions shall have
been satisfied or waived, which shall be the later of (i) thirty (30) days
following the Effective Date and (ii) five (5) Business Days following receipt
by BMS and Pfizer of the notice required to be delivered pursuant to Section
2.4(c), or such earlier date agreed to in writing by BMS and Pfizer):

(a) As of the Borrowing Date, (i) Portola shall have complied and shall then be
in compliance with all the terms, covenants and conditions of this Agreement
which are binding upon it and the Promissory Notes, (ii) no Event of Default
shall have occurred and be continuing and (iii) the representations and
warranties contained in Section 7 shall be true in all material respects with
the same effect as though made on and as of the Effective Date;

7

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

(b) BMS and Pfizer shall have received an opinion of counsel for Portola, dated
on or prior to the Borrowing Date and addressed to each of BMS and Pfizer, in
form and substance reasonably acceptable to BMS and Pfizer; and

(c) Portola shall have provided to BMS and Pfizer written notice (i) of the
account into which the Loan is to be deposited, and (ii) that the conditions of
Section 2.4(a) shall have been and remain satisfied.  

Article 3
GOVERNANCE

3.1 2014 CCA.  The development activities of Andexanet Alfa supported by the
Loan shall be conducted under the 2014 CCA.  Except as expressly set forth
herein, the terms and conditions of the 2014 CCA shall govern the conduct of
such development activities, and the Parties shall collaborate in the
development of Andexanet Alfa as required by the 2014 CCA.

3.2 Additional Obligations of Portola.  In addition to its obligations under the
2014 CCA to keep BMS and Pfizer informed on the development of Andexanet Alfa,
Portola agrees to perform the following obligations until the Regulatory
Approval of Andexanet Alfa by both the FDA and EMA (the “Additional
Obligations”):    

(a) Portola shall (i) create and maintain an e-room, (ii) notify BMS and Pfizer
(including all individuals with access to the e-room, the current list of which
is set forth on Schedule 3.2(a) hereto (the “E-Room Individuals”)) upon any
deposit of information in the e-room and provide details thereof (name or
hyperlink), (iii) provide for the sharing of any documents deposited in the
e-room with the E-Room Individuals and any other Persons of BMS and Pfizer
deemed necessary by BMS and Pfizer, respectively, to have this information and
(iv) deposit into the e-room the following regulatory correspondence to and from
the FDA and EMA related to the development of Andexanet Alfa: [*] or [*], in
each case, [*], together with [*].  The e-room deposit shall also include [*]
and [*].  All such regulatory correspondence pertaining to Andexanet Alfa shall
be deposited in the e-room within [*] of receipt by Portola.  Portola shall also
deposit in such e-room [*] such regulatory filings and correspondence.  Portola
shall provide on-line, direct access (with printing capability) to such e-room
to the E-Room Individuals (with any printed copies being available only to the
E-Room Individuals); provided, that each of BMS and Pfizer may at any time and
from time to time, within its reasonable discretion, update the list of BMS and
Pfizer individuals, respectively, designated as E-Room Individuals, subject to
the consent of Portola (such consent not to be unreasonably withheld or
delayed).  BMS and Pfizer acknowledge and agree that all information (including
data and regulatory materials) provided by Portola or obtained by BMS and/or
Pfizer under Section 3.2(a) through (e) is Portola’s sensitive Confidential
Information and subject to the confidentiality obligations set forth in Article
5.  

(b) Portola shall provide BMS and Pfizer with [*] progress reports on the
development activities supported by the Loan and the development and regulatory
plans for such activities, which report shall be submitted by email or deposited
into an e-room set up by Portola for such reports within [*] after the end of
each [*].  In addition, Portola shall provide BMS and

8

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

Pfizer with [*] reconciled financial reports for the spending of the Loan by
email or e-room within [*].  If any information is distributed by e-mail rather
than deposited into the e-room, Portola shall simultaneously e-mail such
information to the E-Room Individuals.

(c) Portola shall hold a [*] teleconference with BMS and Pfizer to review the
progress and results of the development of Andexanet Alfa, including any update
and changes to the Operating Plan and Budget.  Portola’s participants in such
teleconferences shall include Portola’s department heads representing the
following functional areas: [*].  Unless otherwise agreed by the Parties, such
[*] teleconferences shall be in addition to the meetings of the Joint
Collaboration Committee under and as defined in the 2014 CCA.  BMS and Pfizer
shall reasonably cooperate with Portola to schedule such teleconferences.  

(d) Portola shall allow at least one (1) representative from each of BMS and
Pfizer to attend [*] meetings with the FDA and other meetings [*], and similar
meetings with the EMA, in each case related to the development of Andexanet Alfa
(but excluding portions of such meetings that relates to commercialization of
Andexanet Alfa).  [*]  Notwithstanding the foregoing, nothing in this Section
3.2(d) shall limit any obligations of Portola set forth in the Japan License in
any respect.  BMS and Pfizer shall reasonably cooperate with Portola to schedule
such meetings with the FDA and EMA and make its representative(s) available at
the time and place scheduled for such meetings.  For clarity Portola shall lead
all such meetings.  If there is a limitation on the number of participants
imposed by the regulators for a particular meeting that does not reasonably
allow both BMS and Pfizer to have a representative in attendance, then only one
(1) representative from BMS or Pfizer can attend such meeting and BMS and Pfizer
shall decide between themselves which Party shall send its representative to
such meeting.  However, to the extent the subject matter of regulatory meetings
[*], the right of BMS and Pfizer representatives to attend regulatory meetings
pursuant to this Section 3.2(d) shall be subject to the consent of the
regulators.  

(e) Portola shall allow at least one (1) representative from each of BMS and
Pfizer to attend (i) [*] in connection with any meeting referred to in Section
3.2(d), and (ii) [*] in advance of such formal meeting.  Portola shall also in
good faith seek to include BMS and Pfizer representatives otherwise in its
strategy planning relating to such matters.  Portola shall allow BMS and Pfizer
to review and comment on drafts of all regulatory submissions for Andexanet Alfa
to the FDA and EMA at least [*] prior to the scheduled submission, except that
in the case of regulator materials that are required to be submitted to the FDA
or EMA in less than a [*] period, the draft of such urgent submission shall be
provided to BMS and Pfizer as soon as possible and in any event at least [*]
before submission, in which case Portola may identify that the document remains
in draft form and subject to further revision. Portola shall consider in good
faith any comments to a draft submission by BMS or Pfizer.

9

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

(f) Portola’s Additional Obligations shall expire with respect to FDA matters
(reports, filings, correspondence and meetings) upon receipt for Regulatory
Approval of Andexanet Alfa as a reversal agent for Apixaban in the United States
and shall expire with respect to EMA matters (reports, filings, correspondence
and meetings) upon receipt for Regulatory Approval of Andexanet Alfa as a
reversal agent for Apixaban by the first country within the regulatory
jurisdiction of the EMA.

3.3 Non-Performance.  

(a) In the event that Portola fails to perform any Additional Obligations set
forth above, [*], and Portola shall promptly take appropriate action to ensure
compliance with such obligations.  

(b) In addition, BMS or Pfizer shall have the right to [*] set forth below in
the event that Portola fails to (i) [*], or (ii) [*] (each, a “Failure”).  For
the first and each subsequent Failure, [*] after the receipt of a notice of such
Failure from BMS and Pfizer, Portola shall [*] or [*].  For clarity, the [*] set
forth in this Section 3.3(b) shall no longer apply after [*] or Andexanet Alfa
has received Regulatory Approval from both the FDA and EMA.  

Article 4
REPAYMENT

4.1 Repayment Amount.  

(a) The Loan provided by BMS and Pfizer is subject to repayment as set forth
below.  The total amount of repayment (the “Repayment Amount”) shall be one
hundred thirty percent (130%) of the Loan, or sixty-five million dollars
($65,000,000) total, with thirty-two million five hundred thousand dollars
($32,500,000) to each of BMS and Pfizer, provided, however, that the Repayment
Amount shall be reduced to [*] of the Loan (i.e., $[*] in the aggregate) if
Portola has repaid that amount to BMS and Pfizer collectively under this
Agreement by [*] and, in the event Andexanet Alfa has not received Regulatory
Approval from both the FDA and EMA before January 1, 2019, the Repayment Amount
shall be reduced to one hundred twenty percent (120%) of the Loan (i.e.,
$60,000,000 in the aggregate) if Portola has repaid that amount to BMS and
Pfizer collectively under this Agreement by [*], in each case, other than if any
such repayment prior to each such date is in whole or in part pursuant to
Section 3.3(b).  

(b) Concurrent with the execution of this Agreement, Portola shall deliver to
each of BMS and Pfizer an unsecured promissory note for the Repayment Amount in
the form attached hereto as Exhibit B (each, a “Promissory Note”).  In the event
that Portola grants any Third Party partner that is developing or
commercializing edoxaban or rivaroxaban a security interest in Portola’s
Andexanet Alfa related intellectual property rights (a “Permitted Security
Interest”), then Portola shall concurrently grant, and shall be deemed to have
concurrently granted, a lien to each of BMS and Pfizer on the same collateral on
the same terms as the lien granted to such Third Party, which liens shall be
ranked on a pari passu basis among BMS,

10

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

Pfizer and such Third Party, to secure Portola’s obligations pursuant to the
Promissory Notes to pay the then outstanding Repayment Amount to each of BMS and
Pfizer.  Upon the creation and/or granting of a Permitted Security Interest,
Portola will, at its expense and in such manner and form as BMS and Pfizer may
reasonably require, execute, deliver, file and record any financing statement,
specific assignment or other paper, obtain all necessary consents of third
parties and take any other action that may be necessary or desirable, or that
BMS or Pfizer may reasonably request, in order to create, preserve, perfect or
validate the security interests granted hereby or to enable BMS and Pfizer to
exercise and enforce their rights hereunder with respect to any of Portola’s
Andexanet Alfa related intellectual property rights.

4.2 Repayment Schedule.  The Repayment Amount shall be paid as follows until the
Repayment Amount has been paid in full:

(a) Portola shall pay to each of BMS and Pfizer [*] of the Net Sales of
Andexanet Alfa in the U.S. and EU (i.e., a total payment obligation of [*] of
such Net Sales).  As used in this Section 4.2, the term “EU” shall include all
of the constituent countries of the EU as of the Effective Date, including the
United Kingdom.  Such payment shall be made on a quarterly basis within [*] days
after the end of each calendar quarter and accompanied by a report that includes
the gross sales, the calculation of Net Sales of Andexanet Alfa in the U.S. and
EU for such calendar quarter and reasonable supporting information relating
thereto.  For sales of Andexanet Alfa in the EU, Net Sales shall be converted to
United States dollars in a manner consistent with Portola’s normal practice to
prepare its audited financial statements for external reporting purposes.  

(b) If Andexanet Alfa has not achieved Regulatory Approval by either the FDA or
EMA by January 1, 2019, in addition to amounts payable or paid in accordance
with Section 4.2(a), then:  

(i) One hundred percent (100%) of all payments due to Portola under the Japan
License shall be applied against the Repayment Amount; and

(ii) Portola shall pay to BMS and Pfizer fifty percent (50%) (with twenty five
percent (25%) to each of BMS and Pfizer) of all licensee fees and milestone
payments received by Portola from Third Parties (excluding licensees who are
otherwise Affiliates) after January 1, 2019 under any license agreement,
distribution agreement, co-promotion or similar agreement that relates to
Andexanet Alfa.  For clarity, Portola’s obligation to share payment with BMS and
Pfizer under this Section 4.2(b)(ii) shall not apply to any payments received by
Portola under such license, distribution, co-promotion or similar agreements
that are [*].  

(c) Portola shall keep accurate books and records related to Net Sales of
Andexanet Alfa in the U.S. and EU and the calculation of all payments required
under this Article 4.  Such records shall be maintained for a period of at least
[*] years from the end of each calendar year for which payments were due.  BMS
and Pfizer shall have the right to access such books and records, at their own
expense and solely by means of a single independent accounting firm, for the
sole purpose of verifying the accuracy of the reports and payments made under
this

11

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

Article 4.  Such accounting firm shall conduct its review after reasonable prior
notice and during Portola’s ordinary business hours and not more frequently than
[*] during each calendar year.  Such accounting firm shall not disclose to BMS
or Pfizer or any other Third Party any information except that which would
properly be contained in a report of payments due under this Article 4.  In the
event that the reports are found to be inaccurate in any material respect,
Portola agrees to reimburse BMS and Pfizer for any reasonable costs related to
this Section 4.2(c) (including the fees of any accounting firm used) incurred by
BMS or Pfizer.

(d) Any unpaid portion of the Repayment Amount shall be due and payable upon the
earliest of:

(i) a Portola Change of Control;

(ii) an Event of Default as defined in each Promissory Note, that results in the
maturity date of such Promissory Note being accelerated pursuant to Section
3(ii) of such Promissory Note; provided, that if only one Promissory Note
remains outstanding without acceleration of the maturity date, the Repayment
Amount with respect to such Promissory Note shall be the amount required to be
paid pursuant to this Section 4.2 to the Party holding such Promissory Note, and
with respect to the application of payments due under the Japan License pursuant
to Section 4.2(b)(i), only one-half of the payments due under such agreement
shall thereafter be applied to reduce the Repayment Amount; or

(iii) the eighth (8th) anniversary of the Effective Date.  

(e) For clarity, once the Repayment Amount has been paid in full by Portola, the
payment obligations (including BMS and Pfizer’s right to reduce payment under
the Japan License in accordance with Section 4.2(b)(i)) set forth herein shall
no longer apply.

(f) Portola shall have the right to prepay the Repayment Amount at any time, in
cash, without penalty.  

4.3 Payment Method and Characterization.  Any payments due under Sections
3.3(b), 4.2(a), 4.2(b)(ii) or 4.2(d) shall be paid in cash within [*] days
following the event giving rise to the payment obligation.  Upon any payment
made under this Agreement, the Parties shall cooperate to determine the relative
proportions of principal and interest constituting such payment.  If Applicable
Laws require that taxes be withheld with respect to such payments, Portola will:
(i) deduct those taxes from the remittable payment; (ii) pay the taxes to the
proper taxing authority; and (iii) send proof of tax payment to BMS and Pfizer
on a timely basis following such tax payment. Each Party agrees to cooperate
with the other Party in claiming refunds or exemptions from such deductions or
withholdings under any relevant agreement or treaty which is in effect. The
Parties shall discuss applicable mechanisms for minimizing such taxes to the
extent possible in compliance with Applicable Laws.  Notwithstanding the
foregoing, in the event that any Party (the “Changing Party”) engages in a
reincorporation, merger or consolidation  (each, a “Tax Event”), and as a result
of such Tax Event any other Party (the “Affected Party”) becomes obligated to
have taxes withheld from or paid on any

12

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

payment received under this Agreement or the Promissory Notes in excess of the
amount that the Affected Party was required to have withheld or paid prior to
such Tax Event (such excess amount, the “Excess Tax”), then the Changing Party
shall be required to pay such additional amount to such Affected Party as is
necessary to ensure such Affected Party receives the payment amount such
Affected Party would have received had no such Excess Tax been imposed.  For the
avoidance of doubt, if (i) Portola is the Changing Party, then each or both of
BMS and Pfizer may qualify as an Affected Party, and (ii) BMS or Pfizer is the
Changing Party, then only Portola may qualify as the Affected Party.

Article 5
CONFIDENTIALITY

5.1 Confidentiality.  This Agreement and any and all information disclosed by a
Party to another Party under this Agreement shall be deemed Confidential
Information of such Party under and as defined in the 2014 CCA (the
“Confidential Information”) and subject to the confidentiality provisions set
forth in Article 10 of the 2014 CCA.  References in Article 10 of the 2014 CCA
to “this Agreement” shall include this 2016 Supplemental Funding Support Loan
Agreement.

Article 6
TERM

6.1 Term.  Unless earlier terminated as permitted by this Agreement, the term of
this Agreement shall commence upon the Effective Date and continue in full force
and effect until the later of (a) the Regulatory Approval of Andexanet Alfa as a
reversal agent for Apixaban by both the FDA and EMA; and (b) the full payment of
the Repayment Amount.  

6.2 Termination for Breach.  This Agreement may be terminated by BMS and Pfizer,
acting together, immediately, by providing written notice of termination to
Portola, if Portola materially breaches its obligations under this Agreement
and, after receiving written notice identifying such material breach in
reasonable detail, fails to cure such material breach within thirty (30) days
from the date of such notice.  For clarity, non-performance of Portola’s
Additional Obligations under Sections 3.2(d) and 3.2(e) for which a remedy is
provided under Section 3.3 shall not constitute a material breach of this
Agreement unless Portola’s non-performance is repeated and willful.  

6.3 Effective of Termination.  If this Agreement is terminated by BMS and Pfizer
under Section 6.2, then any remaining Repayment Amount shall become due and
payable immediately.  

6.4 Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to such expiration or termination. 
Without limiting the foregoing, Article 5, Section 6.3, 6.4, 7.4, 7.5 and
Article 8 shall survive the expiration or termination of this Agreement.

13

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

Article 7
ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Representations and Warranties of Portola. Portola represents and warrants
to the other Parties as of the Effective Date and on the Borrowing Date that:

(a) it is duly incorporated and validly existing under the laws of the
jurisdiction of its incorporation and has the necessary corporate or other power
and authority to enter into this Agreement and the Promissory Notes, to borrow
hereunder and to perform and observe its obligations hereunder;

(b) all corporate or other action, and all material consents and authorizations
required to authorize the execution and delivery of this Agreement and the
Promissory Notes and the performance by Portola of its obligations hereunder has
been duly taken or received;

(c) this Agreement and each Promissory Note have been duly executed by it and
are legally binding upon it, enforceable in accordance with their terms (subject
to the general principles of equity and to bankruptcy, insolvency, moratorium
and other similar laws affecting the enforcement of creditors’ rights
generally), and do not conflict with any agreement, instrument or understanding,
oral or written (including its organizational documents), to which it is a party
or by which it or its material property may be bound, nor violate any material
law or regulation of any court, governmental body or administrative or other
agency having jurisdiction over it;

(d) it is, and after giving effect to the Loan will be, solvent;

(e) its financial condition supports a reasonable expectation that it will be
able to meet its obligations under the terms of this Agreement and the
Promissory Notes;

(f) it and its Affiliates, and their respective employees and contractors, in
connection with the performance of its obligations under this Agreement and the
Promissory Notes, are not in violation of the FCPA, Export Control Laws, or any
other Applicable Laws; and

(g) in connection with the performance of its obligations under this Agreement,
it is in compliance with its own anti-corruption and anti-bribery policy, a copy
of which has been provided to each other Party prior to the Effective Date.

7.2 Representations and Warranties of BMS and Pfizer.  Each of BMS and Pfizer
represent and warrant to the other Parties as of the Effective Date that:

(a) it is a corporation in good standing and has the full right, power and
authority and the legal right to enter into this Agreement, to perform its
obligations hereunder; and  

(b) this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms (subject to the general principles of
equity and to

14

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors’ rights generally), and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

7.3 Additional Covenants.  

(a) No Party shall enter into any agreement, instrument or understanding, oral
or written, which would conflict with its obligations under this Agreement; and

(b) Each Party will conduct, and will cause its Affiliates to conduct, its
activities under this Agreement in compliance with all Applicable Laws.

7.4 No Other Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS ARTICLE 7 AND EACH
PROMISSORY NOTE, (A) NO REPRESENTATION, CONDITION OR WARRANTY WHATSOEVER IS MADE
OR GIVEN BY OR ON BEHALF OF BMS, Pfizer OR PORTOLA; AND (B) ALL OTHER CONDITIONS
AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, TO THE EXTENT
WAIVABLE, ARE HEREBY EXPRESSLY EXCLUDED, INCLUDING ANY CONDITIONS AND WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT.  BMS
and Pfizer understand that Andexanet Alfa is the subject of ongoing clinical
development and that Portola cannot assure the safety, effectiveness or
Regulatory Approval of Andexanet Alfa as an antidote for Apixaban.

7.5 Limitations of Liability.  EXCEPT IN THE EVENT OF A PARTY’S BREACH OF ITS
CONFIDENTIALITY OBLIGATIONS UNDER ARTICLE 5, NO PARTY NOR ANY OF ITS AFFILIATES
SHALL BE LIABLE TO ANY OTHER PARTY IN CONTRACT, TORT, NEGLIGENCE, BREACH OF
STATUTORY DUTY OR OTHERWISE FOR ANY SPECIAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
OR FOR LOSS OF PROFITS SUFFERED BY THE OTHER PARTY.

7.6 Tax Treatment.  The Parties intend and agree that the Loan and the
Promissory Notes shall be treated as bona fide indebtedness for U.S. federal
income tax purposes, and no Party will take a position in any tax return or
other tax filing that is inconsistent with such treatment.

Article 8
GENERAL PROVISIONS

8.1 Force Majeure.  Each Party shall be excused from liability for the failure
or delay in performance of any obligation under this Agreement (other than
failure to make payment when due) by reason of any event beyond such Party’s
reasonable control, including but not limited to acts of God, fire, flood,
explosion, earthquake, pandemic flu or other natural forces, war, civil unrest,
acts of terrorism, accident, destruction or other casualty, any lack or failure
of

15

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

transportation facilities, any lack or failure of supply of raw materials, or
any other event similar to those enumerated above.  Such excuse from liability
shall be effective only to the extent and duration of the event(s) causing the
failure or delay in performance and provided that the Party has not caused such
event(s) to occur.  Notice of a Party’s failure or delay in performance due to
force majeure must be given to the other Parties within ten (10) days after its
occurrence.  All delivery dates under this Agreement and the Promissory Notes
that have been affected by force majeure shall be tolled for the duration of
such force majeure.  In no event shall any Party be required to prevent or
settle any labor disturbance or dispute.

8.2 Assignment.  This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by any
Party without the prior written consent of the other Parties; provided, however,
that, for clarity, each Party may subcontract its rights and obligations as
permitted by this Agreement.  Notwithstanding the foregoing, any Party may,
without consent of the other Parties, assign this Agreement and its rights and
obligations hereunder in whole or in part to an Affiliate of such Party.  BMS or
Pfizer may assign this Agreement and its rights and obligations in whole to its
successor in interest in connection with the sale of all or substantially all of
its stock or its assets to which this Agreement relates, or in connection with a
merger, acquisition, reorganization, change of control, spin-off, split-off or
similar transaction.  If Portola assigns this Agreement to an Affiliate, Portola
shall remain liable for its obligations under this Agreement.  Portola shall
keep at its principal executive office a register for the assignment and/or
transfer of the Loan and any Promissory Note issued thereunder, to the extent
such assignment and/ or transfer is permitted under this Section 8.2.  The name
and address of each obligor under the Loan (including each holder of a
Promissory Note), each transfer thereof and the name and address of each
transferee of the Promissory Notes shall be registered in such register.  Prior
to due presentment for registration of transfer, the Person in whose name a
Promissory Note shall be registered shall be deemed and treated as the owner and
holder thereof for all purposes hereof, and Portola shall not be affected by any
notice or knowledge to the contrary.  Any attempted assignment not in accordance
with this Section 8.2 shall be null and void and of no legal effect.  Any
permitted assignee shall assume all assigned obligations of its assignor under
this Agreement.  The terms and conditions of this Agreement shall be binding
upon, and shall inure to the benefit of, the Parties and their respective
successors and permitted assigns.

8.3 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of the
Parties.  The Parties shall in such an instance make reasonable best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, implement the purposes of
this Agreement.

16

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

8.4 Notices.  All notices which are required or permitted hereunder shall be in
writing and sufficient if delivered personally, sent by facsimile (and promptly
confirmed by personal delivery, registered or certified mail or overnight
courier), sent by nationally-recognized overnight courier or sent by registered
or certified mail, postage prepaid, return receipt requested, addressed as
follows:

If to Portola:

Portola Pharmaceuticals, Inc.

270 East Grand Avenue, Suite 22

South San Francisco, CA  94080

Attn: Chief Executive Officer

Fax:    (650) 246-7376

with a copy to:

Cooley LLP

3175 Hanover Street

Palo Alto, CA  94304

Attn: Robert L. Jones, Esq.

Fax:   (650) 849-7400

If to BMS:

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543

Attn: Vice President, Business Development

Fax:    [*]

with a copy to:

Bristol-Myers Squibb Company

Route 206 & Province Line Road

Princeton, NJ 08543

Attn: Vice President and Asst. General Counsel, Business Development

Fax:   [*]

If to Pfizer:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

Attn: Senior Vice President and Associate General Counsel, Business

Transactions

Fax:    [*]

17

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

with a copy to:

Pfizer Inc.

235 East 42nd Street

New York, New York 10017-5755

Attn: General Counsel

Fax:    [*]

or to such other address(es) as the Party to whom notice is to be given may have
furnished to the other Party in writing in accordance herewith.  Any such notice
shall be deemed to have been given: (a) when delivered if personally delivered
or sent by facsimile on a business day (or if delivered or sent on a
non-business day, then on the next business day); (b) on the business day after
dispatch if sent by nationally-recognized overnight courier; or (c) on the fifth
(5th) business day following the date of mailing, if sent by mail.

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

8.6 Dispute Resolution.  Any dispute under this Agreement shall be resolved
pursuant to Section 14.6 of the 2014 CCA.

8.7 Entire Agreement; Amendments.  This Agreement, together with the Exhibits
hereto, contains the entire understanding of the Parties with respect to the
subject matter hereof.  Any other express or implied agreements and
understandings, negotiations, writings and commitments, either oral or written,
in respect to the subject matter hereof are superseded by the terms of this
Agreement.  The Exhibits to this Agreement are incorporated herein by reference
and shall be deemed a part of this Agreement.  This Agreement may be amended, or
any term hereof modified, only by a written instrument duly executed by
authorized representative(s) of all Parties.  For clarity, the 2014 CCA and
Japan License remain in full force and effect as separate agreements.  

8.8 Headings.  The captions to the several Articles, Sections and subsections
hereof are not a part of this Agreement, but are merely for convenience to
assist in locating and reading the several Articles and Sections hereof.

8.9 Independent Contractors. It is expressly agreed that Portola, BMS and Pfizer
shall be independent contractors and that the relationship between the three
Parties shall not constitute a partnership, joint venture or agency.  No Party
shall be the agent of the other or have any authority to act for, or on behalf
of, any other Party in any matter.  No Party shall have the authority to make
any statements, representations or commitments of any kind, or to take any
action, which shall be binding on any other Party, without the prior written
consent of such other Party.

18

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

8.10 Waiver.  The waiver by any Party hereto of any right hereunder, or of any
failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise.

8.11 Cumulative Remedies.  No remedy referred to in this Agreement is intended
to be exclusive, but each shall be cumulative and in addition to any other
remedy referred to in this Agreement or otherwise available under law.

8.12 Waiver of Rule of Construction.  Each Party has had the opportunity to
consult with counsel in connection with the review, drafting and negotiation of
this Agreement.  Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.

8.13 Business Day Requirements. In the event that any notice or other action or
omission is required to be taken by a Party under this Agreement on a day that
is not a business day then such notice or other action or omission shall be
deemed to be required to be taken on the next occurring business day.
“[B][b]usiness [D][d]ay” means a day other than Saturday or Sunday on which the
banks in San Francisco, California and New York City, New York are open for
business.

8.14 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

8.15 Waiver; Expenses.  Portola hereby waives diligence, presentment, protest,
demand and notice of every kind and, to the full extent permitted by law, the
right to plead any statute of limitations as a defense to any demands for
payment hereunder. Portola promises to pay all costs and expenses, including
reasonable attorney’s and legal assistants’ fees, incurred in the collection and
enforcement of this Agreement and the Promissory Notes or any appeal of a
judgement rendered thereon by the collecting, enforcing or appealing party.

8.16 Performance by Affiliates of Pfizer.  Pfizer shall have the right to permit
an entity that is an Affiliate of Pfizer to perform any obligations under this
Agreement while such entity is an Affiliate of Pfizer; provided, that the
Affiliate shall perform such obligations and any related activities in
compliance with the provisions of this Agreement.

{Signature Page Follows}

 

 

 

19

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties intending to be bound have caused this 2016
Supplemental Funding Support Loan Agreement to be executed by their duly
authorized representatives.

 

Bristol-Myers Squibb Company

 

Portola Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pfizer Inc.

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

{2016 Supplemental Funding Support Loan Agreement – Signature Page}

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Schedule 3.2(a)
E-Room Individuals

 

Party

 

Name

Title

[*]

[*]

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit A

Initial Operating Plan and Budget

[*]

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Exhibit B

Form of Promissory Note

PROMISSORY NOTE

 

$32,500,000.00

                          , 2016

 

San Francisco, California

For Value Received, Portola Pharmaceuticals, Inc., a Delaware corporation
(“Portola”), hereby promises to pay to [Bristol-Myers Squibb Company, a Delaware
corporation][Pfizer Inc., a Delaware corporation]1 (“Holder”), in lawful money
of the United States of America and in immediately available funds, the
Repayment Amount (as defined in that certain 2016 Supplemental Funding Support
Loan Agreement, by and among Portola, [Holder /Bristol-Myers Squibb Company] and
[Holder/Pfizer Inc.] (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”; capitalized terms used herein without
definition shall have the meanings attributed to such terms in the Agreement) in
the manner set forth below. This promissory note (this “Note”) is issued
pursuant to Section 4.1(b) of the Agreement.

1. Payment.  Portola shall pay Holder the Repayment Amount pursuant to the
repayment schedule set forth in Section 4.2 (and Section 3.3(b)) of the
Agreement, subject to (a) acceleration as set forth in Section 6.3 of the
Agreement, (b) prepayment as set forth in Section 4.2(f) of the Agreement and
(c) using the payment methods set forth in Section 4.3 of the Agreement.  The
Repayment Amount is subject to adjustment, if any, as set forth in Section
4.1(a) of the Agreement and subject to the application of amounts due under the
Japan License, which will reduce the Repayment Amount as set forth in Section
4.2(b)(i).  

2. Covenants.  Until the repayment in full of the Repayment Amount hereunder,
Portola hereby agrees as follows:

(a) Portola shall notify the Holder promptly after the discovery by any officer
of Portola (or in the case of items covered by clause (iii), promptly after
disclosure to the SEC) of the occurrence of (i) any Event of Default, or any
event which with the giving of notice of or lapse of time, or both, would
constitute an Event of Default, (ii) any material litigation or proceedings that
are instituted against Portola or its material subsidiaries or any of their
respective material assets, and (iii) any other development in the business or
affairs of Portola or its material subsidiaries which (x) would require Portola
to disclose such development to the SEC and (y) could have a Material Adverse
Effect, and in each of cases (i), (ii) and (iii), describing the nature thereof
and the action Portola proposes to take with respect thereto;

(b) Portola shall maintain its existence, and qualify and remain qualified to do
business in each jurisdiction in which the character of the properties owned or
leased by it therein or in which the transaction of its material business makes
such qualification necessary;

 

1 

Separate note to be issued to each party.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(c) Portola shall not, and shall not permit any of its subsidiaries to, directly
or indirectly make any distribution or similar payment to the direct or indirect
holders of its equity interests if an Event of Default has occurred and is
continuing (or would result therefrom).  Notwithstanding anything to contrary in
this Section 2, (x) a subsidiary of Portola may make a distribution or similar
payment to Portola and its subsidiaries, and (y) Portola and its subsidiaries
may make any other distribution or similar payment consented to by the Holder in
writing;

(d) Portola undertakes that the Loan does and shall rank at least pari passu
with all other present and future unsecured obligations of Portola with the
exception of any indebtedness of Portola mandatorily preferred by law;

(e) Portola and its and its Affiliates’ employees and contractors shall not, in
connection with the performance of their respective obligations under the
Agreement, this Note and the other Promissory Note, directly or indirectly
through Third Parties, pay, promise or offer to pay, or authorize the payment
of, any money or give any promise or offer to give, or authorize the giving of
anything of value to a Public Official or Entity or other person for purpose of
obtaining or retaining business for or with, or directing business to, any
person, including, without limitation, another Party (and each Party represents
and warrants that as of the Effective Date, such Party, and to its knowledge,
its and its Affiliates’ employees and contractors, have not directly or
indirectly promised, offered or provided any corrupt payment, gratuity,
emolument, bribe, kickback, illicit gift or hospitality or other illegal or
unethical benefit to a Public Official or Entity or any other person in
connection with the performance of such Party’s obligations under this
Agreement, and each Party covenants that it and its Affiliates’ employees and
contractors shall not, directly or indirectly, engage in any of the
foregoing);  

(f) Portola and its Affiliates, and their respective employees and contractors,
in connection with the performance of its respective obligations under the
Agreement, the Note and the other Promissory Note, shall not cause any other
Party or its employees or contractors to be in violation of the FCPA, Export
Control Laws, or any other Applicable Laws;

(g) in connection with the performance of its obligations under the Agreement,
this Note and the other Promissory Note, Portola shall comply and shall cause
its and its Affiliates’ employees and contractors to comply with its own
anti-corruption and anti-bribery policy; and

(h) Portola shall not create, incur, assume or suffer to exist any Indebtedness,
except:

(i) Indebtedness outstanding as of the Effective Date and any refinancings
thereof;

(ii) Indebtedness incurred in connection with activities (A) existing or planned
(including, but not limited to, research and development, clinical studies and
seeking regulatory approvals) and disclosed in Portola’s quarterly report filed
with the SEC on November 7, 2016 or previously disclosed in Portola’s public
filings to such date or (B) of the Business and any business substantially
related, ancillary, complementary or incidental thereto;

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

(iii) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business;

(iv) hedging transactions made solely to reduce exposures of Portola and not for
speculative purposes;

(v) Indebtedness to trade creditors incurred in the ordinary course of business
in accordance with past practice, including Indebtedness incurred in the
ordinary course of business with corporate credit cards;

(vi) Indebtedness not exceeding $[*] (or its equivalent in any other currency)
in the aggregate; and

(vii) Indebtedness in the form of insurance premiums owing in the ordinary
course of business and financed through the applicable insurance company.

For the purposes of this Section 2:

(A) “Business” means a biopharmaceutical company focused on the development and
commercialization of novel therapeutics.

(B) “Indebtedness” means, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP: (i) all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; and (ii) all guarantees of such Person
in respect of any of the foregoing.  For all purposes hereof, the Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or a joint venturer, unless
such Indebtedness is expressly made non-recourse to such Person.

(C) “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or financial
condition of Portola and its subsidiaries taken as a whole; (b) a material
adverse effect on the material rights and remedies of BMS or Pfizer under the
Agreement or any Promissory Note, or (c) a material adverse effect on the
ability of Portola to perform its payment obligations under the Agreement or any
Promissory Note.

(D) “Public Official or Entity” means (a) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international organization, including any ministry or department of health or
any state-owned or affiliated company or hospital, or (b) any candidate for
political office, any political party or any official of a political party.

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3. Default.  Each of the following events shall be an “Event of Default”
hereunder:

(a) Portola fails to pay timely any Repayment Amount within the time period
specified for payment in Section 4.3 of the Agreement;

(b) any representation or warranty made under the Agreement, this Note or the
other Promissory Note by Portola shall prove to have been false or misleading as
of the time made or furnished in any material respect and, if remediable, shall
have not been remedied within [*] days (or, if such misrepresentation arises by
reason of an action or inaction of a Person other than Portola, within [*] days
after Portola knew or had reason to know about the same);

(c) Portola shall default in the performance of any of its other obligations
under this Note or the other Promissory Note not specified in another clause of
this Section 3 and such default shall continue unremedied for a period of [*]
days after notice thereof to Portola by the Holder;

(d) Any obligation of Portola or any of its material subsidiaries (other than
its obligations hereunder) for the payment of borrowed money, individually or in
the aggregate, in excess of $[*] (or its equivalent in any other currency) is
not paid when due or becomes due or is declared to be due and payable prior to
the expressed maturity thereof, or there shall have occurred an event which,
with the giving of notice or lapse of time, or both, would cause any such
obligation to become, or allow any such obligation to be declared to be, due and
payable;

(e) Portola or any of its material subsidiaries becomes insolvent or generally
fails to pay, or admits in writing its inability to pay, its debts as they
become due or files any petition or action for relief under any bankruptcy,
reorganization, insolvency or moratorium law or any other law of any
jurisdiction now or hereafter in effect for the relief of, or relating to,
debtors, now or hereafter in effect, or makes any assignment for the benefit of
creditors or takes any corporate action in furtherance of any of the foregoing;

(f) an involuntary petition is filed against Portola (unless such petition is
dismissed or discharged within [*] days) under any bankruptcy statute now or
hereafter in effect, or a custodian, receiver, trustee, interim trustee,
administrator, conservator, liquidator, assignee for the benefit of creditors
(or other similar official) is appointed to take possession, custody or control
of any property of Portola;

(g) Portola or any of its material subsidiaries makes a general assignment for
the benefit of creditors or applies for or consents to the appointment of a
trustee, interim trustee, custodian, administrator, conservator, receiver or
liquidator in any bankruptcy, reorganization, arrangement, insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings of or relating to Portola or any of its material subsidiaries, as
the case may be, or of or relating to all or substantially all of the property
of Portola or any of its material subsidiaries or for the winding up,
dissolution or liquidation of Portola or any of its material subsidiaries; or

(h) BMS and Pfizer terminate the Agreement in accordance with Section 6.2 of the
Agreement.  

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Upon the occurrence of an Event of Default hereunder, (i) the Holder may avail
itself of any legal or equitable rights which the Holder may have at law or in
equity or under the Agreement, and (ii) all amounts owing hereunder shall, at
the option of Holder, and, in the case of an Event of Default pursuant to (e),
(f) or (g) above, automatically, be immediately due, payable and collectible by
Holder pursuant to Applicable Law.

4. Transfer of Note.  This Note is a registered promissory note and, as provided
in the Agreement, upon surrender of this Note for registration of transfer, duly
endorsed, or accompanied by a written instrument of transfer duly executed, by
the Holder hereof or the Holder’s attorney duly authorized in writing, a new
promissory note for a like principal amount will be issued to, and registered in
the name of, the transferee.  Prior to due presentment for registration of
transfer, Portola may treat the person in whose name this Note is registered as
the owner hereof for the purpose of receiving payment and for all other
purposes, and Portola will not be affected by any notice to the contrary.

5. Waiver.  Portola waives presentment and demand for payment, notice of
dishonor, protest and notice of protest of this Note.

6. General Provisions. Sections 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.10, 8.11, 8.12,
8.13, 8.14 and 8.15 of the Agreement are incorporated herein mutatis mutandis.

This Note has been duly executed as of the date set forth above.

 

Portola

 

Portola Pharmaceuticals, Inc.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Accepted:

 

 

 

 

 

Holder

 

[Bristol-Myers Squibb Company / Pfizer Inc.]

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.